Citation Nr: 0022838	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increase in the 60 percent evaluation 
currently assigned for service-connected postoperative 
residuals of an intervertebral disc, L4-L5, and L5-S1.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 decision by the RO 
which granted an increased rating to 60 percent for the 
veteran's service-connected low back disability under 
Diagnostic Code 5293, and denied a total disability rating 
based on individual unemployability.  The Board remanded the 
appeal to the RO for additional development in April 1996 and 
December 1998.  

By rating action in January 1998, service connection was 
denied for disabilities of the feet, ankles, knees, and legs 
as secondary to the service-connected low back disability.  
The veteran and his representative were notified of this 
decision and did not appeal.  


FINDINGS OF FACT

1.  The current medial evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to an increased rating or 
a total rating based on individual unemployability.  

2.  The veteran, without demonstrating good cause, did not 
report for a VA examinations scheduled in July 1996 and 
December 1999 in conjunction with his claim for an increased 
rating and a total rating based on individual 
unemployability.  


CONCLUSION OF LAW

The veteran's failure to report for scheduled VA examinations 
requires that his claim for an increased rating and a total 
rating based on individual unemployability be denied.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.655 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a statement received in August 1992, the veteran indicated 
that he could not do his job or perform the functions of 
normal everyday tasks because of his service-connected low 
back disability.  The RO interpreted the veteran's statement 
as a claim for an increased rating for his service-connected 
low back disability, then rated 40 percent disabling, and a 
total rating for compensation purposes based on individual 
unemployability.  The veteran also indicated that he had been 
treated by three private physicians since around May 1990.  

In a letter dated in November 1992, the RO requested that the 
veteran provide the names and addresses of all medical care 
providers that had treated him or his back disability, and to 
complete authorization forms to obtain records from those 
sources.  

In December 1992, the RO requested copies of medical records 
from the various sources identified by the veteran, including 
his employer, the U.S. Postal Service.  

In December 1992, the veteran was afforded a VA orthopedic 
examination.  At that time, the veteran reported constant 
pain in his lower back which was aggravated by any 
significant physical exertion or strain, and almost constant 
pain in both legs; the left being greater than the right.  
The report indicated that the veteran was able to continue 
working as a postal service clerk.  On examination, the 
veteran had a very definite list to the right on walking, but 
was able to stand straight with a level pelvis.  The lower 
lumbosacral spine was straight and fixed with increased curve 
in the upper lumbar spine.  Spinal alignment appeared good.  
There was marked tenderness in the paravertebral muscles at 
the L4-S1 areas, bilaterally, with no radiation of pain.  
There was no change in muscle tone in the resting position, 
and no pelvic tenderness.  All back movements were markedly 
protected and increasingly painful as they progressed.  On 
forward bending there was incomplete straightening of the 
upper lumbar spine curve and no change in the lower 
lumbosacral curve.  Forward flexion was from 0 to 65 degrees 
with backward bending from 0 to 5 degrees.  Right and left 
lateral flexion was mainly in the upper back and hip areas, 
and was from 0 to 20 degrees.  Rotation of the dorsolumbar 
spine was from 0 to 50 degrees.  Straight leg raising caused 
marked low back pain but was otherwise negative.  That is, 
there was no radiation of pain.  There was no weakness or 
atrophy in the lower extremities, and circumferential 
measurements of the thighs and calves were equal.  Due to the 
generalized tenderness and protection throughout the lower 
extremities, the examiner indicated that he could not obtain 
knee jerk reaction.  Ankle jerks were active and equal.  
There was some loss of sensation along the lateral aspect of 
the right foot with paresthetic sensations in the area.  
Otherwise, sensation was normal.  there was no loss of 
extensor power in either great toe.  The diagnoses included 
post traumatic and post repeated lumbar laminectomy changes 
with L4-5 and L5-S1 diskectomies with further surgery for 
removal of bone chips.  The examiner noted that there was 
excessive scar formation with nerve compression of the low 
back area, and painful limited spine movements.  

VA x-ray studies in December 1992 showed a bony defect at the 
right L4-5 level consistent with prior laminectomy.  A 
similar defect was noted at the L5-S1 level, bilaterally.  
There was minimal degenerative spurring at multiple levels in 
the lumbar spine, and disc space height was relatively well 
maintained.  There were no subluxations or acute traumatic 
abnormalities seen.  

Copies of private medical records received from D. Dunn, 
M.D., in December 1992 show treatment for various problems, 
including back pain, from February 1990 to November 1992.  
The records were hand written and some of the entries were 
illegible.  The last entry in November 1992 indicated that 
the veteran had pain at 40 degrees of forward bending, and 
still had numbness down his right leg and calf.  Deep tendon 
reflexes were 2/4, bilaterally.  The assessment was low back 
syndrome.  The veteran was given a refill of his medications.  

Copies of medical records from E. N. Powell, M.D., received 
in January 1993 show treatment for back problems from June to 
October 1992.  The records indicate that the veteran 
reinjured his back while at work in January 1992 and was 
referred to Dr. Powell in June 1992.  An MRI in July 1992 
showed degenerative changes from L2 to L5-S1 with no 
significant disc herniation.  A notation indicated that there 
was no significant change from an MRI in 1990.  

Copies of medical records from T. A. Lions, M.D., received in 
January 1993 showed treatment for back problems in 1988.  

Copies of medical records from N. G. Bhat, M.D., received in 
January 1993 showed treatment for back problems in 1990.  

Employment information from the U. S. Postal Service dated 
and received in December 1992 indicated that the veteran was 
employed and remained on the active rolls.  The report 
indicated that the veteran was working 4 days a week for a 
total of 21.27 hours weekly as a distribution/window clerk.  
No concessions were made by reason of age or disability.  The 
report also indicated that the veteran was receiving benefits 
from OWCP since April 1992 and that the date of termination 
of benefits was unknown.  

In a subsequent report from the U. S. Postal Service dated in 
June 1993, it was noted that the veteran was active on the 
rolls and had worked variable hours as a clerk, averaging 
21.27 hours per week from May 1992 to May 1993.  It was also 
noted that the veteran was receiving benefits from OWCP, and 
was not approved for disability or retirement at that time.  

By rating action in July 1993, the RO assigned an increased 
rating from 40 to 60 percent for postoperative residuals of 
intervertebral disc, L4-5 and L5-S1, effective from January 
18, 1992.  The RO denied the claim for a total rating based 
on individual unemployability.  

In a statement received in April 1994, the veteran indicated 
that he was still receiving workman's compensation and did 
not know when or if he would ever be able to return to work.  

In a letter dated and received in June 1994, Dr. Dunn 
indicated that the veteran was a patient since 1990.  Dr. 
Dunn opined that the veteran's chronic back condition made 
him permanently unemployable.  

When examined by VA in March 1995, the veteran walked with 
the aid of a cane.  The veteran was able to walk a short 
distance without the cane, but in a very halting fashion.  
There was a well-healed operative scar in the lumbosacral 
region from previous laminectomies.  Forward bending could 
only be done through 50 percent of normal range of motion.  
Straight leg raising in the sitting position was to ".30" 
degrees above the horizontal.  Pulses were present in both 
feet.  Reflexes could not be obtained in the knee or ankle 
regions.  There was dark discoloration of the skin of both 
feet, and well-healed scars on the dorsum of both feet, at 
the bases of the 2nd, 3rd, and 4th toes from prior surgery for 
hammertoe deformities.  The conclusion was status post 
multiple operations for disc disease of the lumbosacral 
spine.  X-ray studies of the lumbosacral spine showed mild 
degenerative changes; laminectomy defect at L4-5, with mild 
intervertebral disc space narrowing at L4-5 and possibly L3-
4.  There was no evidence of spondylolysis or 
spondylolisthesis.  The radiologist indicated that there were 
no significant changes from the previous studies.  

By rating action in September 1995, the RO denied a rating in 
excess of 60 percent for the veteran's service-connected low 
back disability, including on an extra schedular basis, and 
denied entitlement to a total rating based on individual 
unemployability.  

In April 1996, the Board remanded the appeal to the RO for 
additional development, including a VA examination.  

The evidentiary record indicates that a request for an 
examination was initiated in April 1996, with the veteran 
scheduled for a VA examination to be conducted in July 1996.  
A computer printout indicates that the veteran failed to 
report for the scheduled examination.  

In August 1996, the RO sent letters with authorizations to 
release information to several private medical care providers 
identified by the veteran, and the U.S. Postal Service, 
Injury Compensation section, requesting all medical records 
and administrative decisions pertaining to the veteran.  The 
RO also notified the veteran that a request had been made 
from the identified medical care providers, but that it was 
ultimately his responsibility to furnish this evidence.  

A response from the U.S. Postal Service, Human Resources, in 
August 1996 indicated that the veteran had not worked since 
January 1992, and was receiving monthly compensation payments 
from the OWCP/DOL.  

Copies of medical records from Dr. Pelleitier received in 
August 1996 show treatment for foot problems in 1994 and 
1995.  

In September 1996, the RO requested copies of all medical 
records from the Department of Labor, Office of Workers 
Compensation, and a rehabilitation specialist at USDOL/OWCP.  
The RO also notified the veteran that a request had been made 
to the two offices, but that he should submit any records in 
his possession.  

Copies of medical records from Dr. Dunn (including some 
duplicates) received in May 1996 show treatment for various 
problems, including peptic ulcer disease, and foot, hand, and 
low back problems from 1990 to 1994.  

A note from the office of A. Chernow, Jr. M.D., dated in 
October 1996 indicated that the veteran had not been a 
patient for over 10 years, and that there were no records 
pertaining to the veteran.  

Copies of records from Dr. Powell (including some duplicates) 
show the veteran was treated from June 1992 to November 1994.  
In a note dated in February 1994 Dr. Powell indicated that it 
might be possible to get the veteran rehabilitated to the 
point that he could go back to work for the Postal Service in 
a light duty capacity, if the veteran were to receive 
flexibility and strengthening therapy, psychological 
counseling, and possibly chemotherapy.  A subsequent note in 
November 1994 indicated that the veteran had not been fully 
evaluated at a multi-disciplinary spine program or through 
the modalities of a pain clinic.  Dr. Powell concluded that 
the veteran had not received maximum medical improvement and 
remained significantly disabled.  

Several letters requesting copies of all medical records and 
administrative decision pertaining to the veteran were sent 
to the Department of Labor (DOL).  However, despite the RO's 
diligence in providing specific information requested by the 
DOL, no additional records were received from that agency.  
The RO also notified the veteran that several requests had 
been sent to the DOL for records but that no information had 
been forwarded.  

In a letter dated in November 1997, the RO informed the 
veteran that he had failed to report for a VA examination 
scheduled in July 1996, and that it had not received a reply 
from the Department of Labor concerning the status of his 
benefit entitlement (workers' compensation).  The RO 
requested that the veteran indicate whether he were willing 
to report for a VA examination if one were scheduled.  The 
veteran was also asked to provide additional information 
concerning his employment status and copies of any award 
determinations, including all administrative decisions for 
any benefits claimed and received, or denied.  No response 
was received from the veteran concerning this inquiry.  

By rating action in January 1998, the RO, in part, denied an 
increased rating for the veteran's service-connected low back 
disability and entitlement to a total rating based on 
individual unemployability.  

In December 1998, the Board remanded the appeal to the RO for 
additional development, to include contacting the veteran to 
determine if he was willing to report for a VA examination.  

In a letter dated in December 1998, the veteran was requested 
to provide the names and addresses of all medical care 
providers who had treated him for his low back disability 
since 1996.  The veteran was also asked to indicate whether 
he was willing to report for a VA examination.  

A Supplemental Statement of the Case (SSOC) was issued in 
February 1999 and sent to the veteran's at the most recent 
address of record (file shows that veteran had lived at same 
address for more than 3 years), and to his representative.  
The SSOC informed the veteran that a letter had been sent to 
him requesting that he indicate whether he was willing to 
report for a VA examination and requesting that he provide 
additional information.  The SSOC noted that the veteran did 
not reply to the letter, and included the relevant 
regulations regarding the need to report for VA examinations.  

In a statement received July 1999, the veteran's 
representative (previously DAV but changed to New York 
Division of Veterans' Affairs, effective from July 14, 1999) 
indicated that the veteran was treated at three VA medical 
facilities for his service-connected low back disorder and 
requested that these records be obtained and considered in 
his claim for a total rating.  

In a statement dated in July 1999, the veteran reported that 
he stopped receiving Workman's Compensation benefits four 
months previously.


In September 1999, the RO requested all records pertaining to 
the veteran from the VA medical facilities identified by the 
veteran's representative.  Two of the facilities responded 
that there were no records pertaining to the veteran.  Copies 
of treatment records were received from the third facility 
(Syracuse, VAMC) in October 1999.  These records show 
treatment for low back pain on one occasion in July 1993, and 
for chronic ulcers on his feet from December 1998 to March 
1999.  

In November 1999, the representative requested that the 
veteran be scheduled for a VA examination as soon as 
possible.  

The veteran was scheduled for a VA examination in December 
1999, but failed to report.  

In a SSOC issued in March 2000, the veteran was informed that 
he had failed to report for a VA examination scheduled in 
December 1999, and that his claim was denied as evidence 
expected from that examination which might have been material 
to the outcome of his claim could not be considered.  Copies 
of the SSOC were sent to the veteran at the most recent 
address of record (file shows that veteran had lived at same 
address for more than 4 years), and to his representative.  
No reply was received from the veteran.  

A Statement of Accredited Representation in Appealed Case (VA 
Form 646) was received in June 2000.  The representative did 
not address the veteran's failure to report for a VA 
examination or offer any additional arguments concerning any 
due process problems.  

Analysis

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with a claim for increase or any 
other original claim (except for an original claim of service 
connection), the claim shall be denied.  

As discussed in the April 1996 remand, the March 1995 VA 
examination was inadequate for rating purposes.  That is, 
there was insufficient evidence to evaluate the veteran's 
disability.  Additional VA examinations are necessary to 
establish entitlement to an increased rating for the 
veteran's service-connected low back disability as well as a 
total rating.  In Olson v. Principi, 3 Vet. App. 480 (1992), 
the Court held that the veteran must be prepared to meet his 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  See 
also 38 C.F.R. § 3.327 (1999).  

The veteran was scheduled for VA examinations in July 1996, 
but failed to report.  By rating action in January 1998, the 
RO, in part, denied the veteran's claim for an increased 
rating and a total rating.  In December 1998, the Board again 
remanded the appeal to the RO largely, to afford the veteran 
another opportunity to report for an examination because the 
record indicated that he had moved around the time that the 
letter notifying him of the scheduled examination was sent.  
The remand emphasized the need for the veteran to report for 
any scheduled VA examinations and the consequences of his 
failure to do so if one were scheduled (38 C.F.R. § 3.655).  
The veteran did not respond to the RO's letter asking whether 
he was willing to report for another examination, nor did the 
veteran provide any information concerning recent treatment.  
An SSOC sent to the veteran and his representative in 
February 1999 included a copy of § 3.655.  At the request of 
the veteran's representative in November 1999, the veteran 
was again scheduled for a VA examination in December 1999.  
However, the veteran again failed to report.  The veteran did 
not contact the RO to explain his failure to report nor did 
he request that another examination be scheduled.  

The purpose of the Board remand was to schedule the veteran 
for VA examinations to evaluate the severity of his 
lumbosacral spine disability and to determine if the service-
connected disability rendered him unemployable.  The specific 
level of impairment of the veteran's low back disability 
cannot be ascertained without a comprehensive examination, 
which VA attempted to accomplish on several occasions.  The 
available medical evidence of record is limited in scope and 
does not provide sufficient information to evaluate the 
current level of impairment.  Given the veteran's unexplained 
lack of cooperation, the Board is left with no alternative 
but to deny the claim pursuant to 38 C.F.R. § 3.655.  When 
the law is dispositive, the Board has no alternative but to 
deny the appeal.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

The Board is aware that the claims file does not include a 
copy of the letter notifying the veteran of the most recent 
examination scheduled in December 1999.  However, in this 
case, the Board finds that the totality of the evidence of 
record indicates that the veteran is not willing to cooperate 
in connection with his current claims.  The veteran has not 
responded to any of the numerous letters sent to him in 
connection with his claim for a total rating since 1996.  
Furthermore, the Board instructed the RO in December 1998, 
that if the veteran did not indicate his willingness to 
report for a VA examination that it proceed to adjudicate the 
claim under the provision of 38 C.F.R. § 3.655, and not to 
schedule an examination.  The veteran did not respond or 
indicate his willingness to report for an examination.  The 
examination scheduled in December 1999 was scheduled at the 
request of the then recently appointed representative.  In 
any event, the veteran was informed that an examination was 
scheduled in December 1999, and that he had failed to report 
for the examination.  (See March 2000 SSOC).  The veteran did 
not respond or otherwise contest the accuracy of the 
information contained in the SSOC, nor has he requested that 
another examination be scheduled.  Therefore, the Board is 
satisfied that the veteran's due process rights were not 
violated.  

The veteran may, however, reopen his claim for increased 
benefits and a total rating at any time in the future should 
he become willing to appear for a VA examination.  


ORDER

Entitlement to an increased rating for service-connected 
degenerative joint disease of the cervical spine with 
radiculopathy is denied.  


Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

